Judgment modified as stated in journal entry.
It is ordered and adjudged that the judgment of said circuit court be and the same is hereby *503reversed for error in affirming without modification the judgment of the court of common pleas of Hamilton county. And this court being of opinion that the court of common pleas was without power to assess against the plaintiff below any part of the expense of stenographer’s fees in the mayor’s court; and that said court of common pleas erred in overruling the plaintiff’s motion to retax the costs in said case, its judgment in that behalf is by this court reversed. And this cause is remanded to the court of common pleas of Hamilton county with direction to sustain said motion and to order the costs retaxed accordingly. In other respects the judgment of said court of common pleas is affirmed.
Crew, C. J., Summers, Spear and Price, JJ., concur.